Citation Nr: 1126501	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from September 1997 to September 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In February 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in December 2008.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The right ankle disability is not manifested by malunion or ankylosis or the approximation thereof due to functional impairment due to symptoms such as pain.  

2.  The Veteran has not been diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

2.  The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002) 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim of increased rating, substantially compliant notice was provided in April 2005 and June 2006 letters, and the claim was readjudicated in a March 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

With respect to the claim of service connection, the Veteran was provided substantially compliant notice in April 2005 and June 2006 letters, which included notice that she could submit evidence such as police reports, medical treatment reports for assault or rape, or statements from individuals with whom she discussed these events, and the April 2006 statement of the case, which included the provisions of 3.304(f)(3), and the claim was readjudicated in a March 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA afforded the appellant examinations and obtained a probative medical opinion as to the existence of PTSD.  The Board acknowledges that it appears that the examiners who conducted the May 2005 and September 2007 VA examinations for the claim of increased rating did not review the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim for higher rating rather than of service connection, and as the Veteran provided medical histories which were adequate substitutes for a review of the medical record, the Board finds that these examinations were adequate for rating purposes. 

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the February 2009 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that the notice letter sent to the Veteran in February 2009 did not provide specific notice of the provisions of 38 C.F.R. § 3.304(f)(3), as requested by the Board.  However, this notice was provided in the April 2006 statement of the case and February 2009 Board decision and the Veteran has been represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim, and the Board finds, based on the record as a whole, that a reasonable person would have understood from the information that VA provided what constitutes corroborative evidence for an in-service assault.  Moreover, because the decision herein hinges on the existence of a current diagnosis, rather than the existence of a corroborated stressor, the Board finds the failure to strictly comply with the Board's remand instructions results in no prejudice.  Thus, the Board finds that no further action is needed with regard to the previous remand instructions.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

With the exception of a temporary total evaluation from December 19, 2007, to February 1, 2008, the Veteran's right ankle disability is rated under Diagnostic Code (DC) 5271 at 20 percent for marked limitation of motion of the ankle.  The Veteran contends that a higher rating is warranted.  

A February 2005 VA treatment record reflects the Veteran's history of right ankle pain.  Examination revealed pain with inversion, dorsiflxion, and plantar flexion.  There was edema at the lateral malleolus but a negative Drawer's test.  The Veteran was diagnosed with right ankle pain, provided a brace, and referred for orthopedic consultation.  A March 2005 Orthopedic consultation record reflects the Veteran's history of chronic pain and a tendency of inverted ankle on activities.  The Veteran indicated that she had symptomatic relief from the ankle brace.  Examination revealed that the Veteran walked with a nonantalgic gait and had full range of motion and no laxity in the right ankle.  There was no guarding of the ankle with range of motion, and an anterior drawer test was negative.  The Veteran was assessed with right ankle pain with no suggestion of laxity on exam.  

A May 2005 VA examination record reflects the Veteran's history of daily right ankle pain which was aggravated by prolonged standing and walking and periodic buckling.  She denied swelling.  She indicated that her right ankle pain resulted in lack of endurance, chronic fatigue, and interference with daily activities.  She denied any resulting occupational impairment.  She estimated that flare-ups resulted in a fifty percent reduction in range of motion.  Examination revealed dorsiflexion to 4 degrees, with pain beginning at 5 degrees and ending at 4 degrees, and plantar flexion to 10 degrees, with pain beginning at 12 degrees and ending at 10 degrees.  There were objective signs of fatigability, and after repetition, dorsiflexion was limited to 2 degrees and plantar flexion was limited to 4 degrees.  There was no ankylosis.  The examiner estimated that the right ankle pain resulted in moderately-severe functional impairment.  After examination and review of radiographic imaging, the Veteran was assessed with traumatic tenosynovitis with syndesmosis sprain and fractured distal tip of the tibia, very symptomatic, and osteophytes involving the lateral malleolus.  

A June 2006 VA treatment record reflects the Veteran's history of instability, pain, and intermittent swelling.  Examination revealed that the right ankle had 15 degrees more inversion than the left ankle and X-ray images revealed a small avulsion fracture of the distal fibula and increased distance between the fibula and talus.  The Veteran was assessed with right lateral ankle instability and placed on the surgical waiting list for lateral ankle stabilization.  

A November 2007 private treatment record reflects findings of pain on palpation along the peroneal tendons, distal to the fibula, but no pain on palpation in the sinus tarsi.  There was pain on inversion and eversion and increased inversion compared to the left ankle.  X-ray images showed early degenerative changes in the ankle mortis, possible avulsion fracture of the fibula, now intact, and irregularity at the distal fibula.  The Veteran was assessed with chronic ankle sprain and ligamentous laxity.   

A December 2009 VA examination record reflects the Veteran's history of right ankle pain, stiffness, locking episodes, and decreased speed of motion.  She denied deformity, giving way, instability, weakness, incoordination, or effusion.  She reported that she had weekly flare-ups of moderate severity due to prolonged walking or standing.  She also reported that she had limited range of motion of the ankle and difficulties walking on uneven terrain or walking at a fast gait.  Examination revealed normal gait.  There was no instability or tendon abnormality.  There was limitation of motion due to pain.  Specifically, dorsiflexion was limited to 15 degrees and plantar flexion was limited to 30 degrees.  There was no additional limitation after repetition.  X-ray images were consistent with post-traumatic arthritis.  The examiner noted that the Veteran underwent right ankle reconstruction which improved the symptoms of instability.  The examiner indicated that the Veteran still had "marked" limitation of range of motion post-surgery, however.  

After review of the evidence, the Board finds that a higher rating is not available for the Veteran's service-connected right ankle disability.  As noted above, the Veteran's right ankle disability is currently rated under DC 5271.  A 20 percent rating is the maximum rating available under DC 5271; therefore, a higher schedular rating is not warranted under that diagnostic code.  A higher rating is also not available under any other diagnostic code as there is no evidence of malunion of the tibia and fibula, and although the evidence reflects histories and findings of painful and limited motion and instability, motion is not so impaired as to approximate ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Thus, a higher schedular rating is not warranted.  

The Board has considered whether extraschedular consideration is warranted.  In this regard, the schedular evaluation in this case is not inadequate.  A higher rating is provided for more severe manifestations of the service-connected right ankle disability (e.g. ankylosis or the approximation thereof) but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the right ankle disability.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy, and the claimed stressor is related to combat (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

After review of the evidence, the Board finds service connection is not warranted because the probative evidence does not indicate that the Veteran has PTSD.  The Board acknowledges that the record includes findings of "rule out childhood PTSD."  See, e.g., June 2005 VA treatment record.  However, this diagnosis is never confirmed, and based on the absence of a definitive diagnosis and the December 2009 VA examiner's explicit (and highly probative) finding that the Veteran does not have PTSD, the Board finds the Veteran does not have PTSD.  See December 2009 VA examination record.  As stated above, a current diagnosis of PTSD is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the record is absent such a diagnosis; thus, the claim must be denied.  


ORDER

A rating in excess of 20 percent for a right ankle disability is denied.

Service connection for PTSD is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


